 1   Paul D. Powell (#7488)
     Ryan T. O’Malley (#12461)
 2   Thomas W. Stewart (#14280)
     THE POWELL LAW FIRM
 3   8918 Spanish Ridge Avenue, Suite 100
     Las Vegas, Nevada 89148
 4   Phone 702.728.5500 | Fax 702.728.5501
     paul@tplf.com; jared@tplf.com; romalley@tplf.com; tstewart@tplf.com
 5   Attorneys for Plaintiffs

 6                                   UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA

 8   THOMAS SIPAN, individually,                          Case No.: 2:19-cv-00604-RFB-DJA
 9                          Plaintiff,
                                                          STIPULATION TO EXTEND TIME TO OPPOSE
10                  v.                                    DEFENDANT’S MOTION FOR PARTIAL
                                                          SUMMARY JUDGMENT (DOC. #30)
11   STATE FARM MUTUAL AUTOMOBILE INSURANCE
     COMPANY, individually; DOES I-X, and ROE
12   CORPORATIONS, I-X,                       (SECOND REQUEST)

13                          Defendants.

14          Thomas Sipan (“Plaintiff”) and State Farm Mutual Automobile Insurance Company

15   (“Defendant”) stipulate to extend the time for Plaintiff to oppose Defendant’s Motion for Partial

16   Summary Judgment (Doc. #30). Plaintiff’s counsel attempted to file Plaintiff’s Response to

17   Defendant’s Motion for Partial Summary Judgment on May 24, 2021. However, due to an

18   apparent error on the part of counsel, the response was not submitted. The parties therefore

19   stipulate to allow Plaintiff to file the Response today, May 26, 2021. The Response is being filed

20   concurrently with this stipulation. The parties stipulate that the deadline for Defendant’s reply

21   will run from today’s date.

22
            ...
23

24          ...

25
            ...
26

27

                                                      1
 1                                       Sipan v. State Farm Mutual Automobile Insurance Company
                                                                 Case No. 2:19-cv-00604-RFB-DJA
 2

 3         IT IS SO STIPULATED.
 4   DATED this 26th day of May, 2021.                 DATED this 26th day of May, 2021.
 5
     THE POWELL LAW FIRM                               CARMAN COONEY FORBUSH PLLC
 6

 7   /s/Ryan O’Malley                                  /s/Benjamin Carman
     Paul D. Powell (#7488)                            Benjamin J. Carman (#12565)
 8   Ryan T. O’Malley (#12461)                         4045 Spencer Street, Suite A47
     Thomas W. Stewart (#14280)                        Las Vegas, Nevada 89119
 9   8918 Spanish Ridge Avenue, Suite 100              Attorneys for Defendant
     Las Vegas, Nevada 89148
10   Attorneys for Plaintiff
11

12
                                               ORDER
13

14         IT IS SO ORDERED.

15         DATED: May 28, 2021.

16

17

18                                       ____________________________________
                                         UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

                                                   2
